


Exhibit 10.4




THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Third Amendment”) is made
and entered into effective as of the 10th day of March, 2014 by and between
NIKKEN, INC., a California corporation (“Seller”), and MASIMO CORPORATION, a
Delaware corporation (“Buyer”).
R E C I T A L S
A.
Seller and Buyer have entered into that certain Agreement of Purchase and Sale
Agreement and Escrow Instructions dated November 1, 2013 (“Original Purchase
Agreement”), as amended by that certain First Amendment to Purchase and Sale
Agreement dated January 8, 2014 (the “First Amendment”), and further amended by
that certain Second Amendment to Purchase and Sale Agreement dated January 10,
2014 (the “Second Amendment”, and collectively with the Original Purchase
Agreement and the First Amendment, referred to as the “Agreement”), relative to
the sale/purchase of that certain real property located at 52 Discovery Way,
Irvine, California (the “Property”).

B.Seller and Buyer desire to further amend the Agreement to among other things
further extend the Feasibility Period on the terms and conditions set forth
below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer hereby agree to further amend
the Purchase Agreement as follows:
1.Definitions. Any capitalized term used, but not defined, herein shall have its
respective meaning as set forth in the Agreement.


2.Feasibility Period Adjustment. The parties hereby agree to further extend the
expiration of the Feasibility Period from 5:00 PM (Pacific Time) on March 10,
2014 to 5:00 PM (Pacific Time) on Tuesday, March 11, 2014. All references to the
Feasibility Period shall mean the Feasibility Period as extended by the terms of
this Second Amendment.


3.Closing Date Adjustment. The parties hereby agree that the Closing Date shall
remain the date that is sixty (60) days after the date on which Buyer delivers
to Seller the Approval Notice pursuant to Section 3.2.3 of the Agreement, and as
set forth in the Second Amendment, in the event the sixtieth (60th) day
following the delivery of the Approval Notice falls on a non-Business Day, Buyer
shall specify in the Approval Notice that the Closing shall occur within
two (2) Business Days after such sixtieth (60th) day. All references to the
Closing Date shall mean the Closing Date as extended by the terms of the Second
Amendment, and hereby ratified by the terms of this Third Amendment.


4.Rezoning Credit. The parties hereby acknowledge and agree that Buyer intends
to prepare and process a rezoning of the Property prior to the Closing (the
“Rezoning”). In connection with the rezoning, the parties hereby agree and
instruct Escrow Holder that Closing Statements to be prepared by Escrow Holder
shall reflect a debit to Seller and a credit to Buyer in the amount equal to
twenty-five percent (25%) of the total amount of Buyer’s reasonably documented
out of pocket expenses incurred for the Rezoning (the “Rezoning Expense”), up to
a maximum amount of Fifty Thousand and No/100s Dollars ($50,000.00). In the
event the actual amount of the Rezoning Expense is not yet known as of the
Closing Date, the parties hereby instruct Escrow Holder to hold back from
Seller’s proceeds at the Closing an amount equal to Fifty Thousand and No/100s
Dollars ($50,000.00) less the amount, if any, of the Rezoning Expenses credited
to Buyer at Closing (the “Rezoning Holdback”), which shall be held in escrow
following the Closing until the earlier of (i) such time as the total Rezoning
Expenses have been determined or (ii) the one year anniversary date of the
Closing (the “Escrow Termination Date”). Once the Rezoning Expenses have been
determined, Buyer shall notify Seller and Escrow Holder of same, and provide
copies of invoices evidencing the Rezoning Amount, and Escrow Holder shall
thereafter disburse the Rezoning Holdback as follows: to Buyer, an amount equal
to the lesser of (a) twenty-five percent (25%) of the reasonably documented
Rezoning Expenses, or (b) Fifty Thousand and




--------------------------------------------------------------------------------




No/100s Dollars ($50,000.00), and to Seller, the remaining amount of the
Rezoning Holdback, if any. Notwithstanding the foregoing, to the extent any of
the Rezoning Holdback remains in the Escrow on the Escrow Termination Date after
Escrow Holder has disbursed to Buyer Seller’s share of the Rezoning Expense for
any reimbursement request(s) properly submitted by Buyer prior to the Escrow
Termination Date, such remaining Rezoning Holdback shall be promptly disbursed
to Seller.


5.Agreement in Full Force and Effect. Except as expressly amended hereby, the
terms and conditions of the Agreement are hereby ratified and confirmed, and
shall continue in full force and effect. In the event of any conflict or
inconsistency between the terms set forth herein and the terms of the Agreement,
the terms contained in this Second Amendment shall govern and control.


6.Counterparts; Facsimile; E-Mail. This Second Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. For purposes of
this Second Amendment, any signature transmitted by facsimile or e-mail (in pdf.
or comparable format) shall be considered to have the same legal and binding
effect as any original signature.
7.

[SIGNATURES APPEAR ON FOLLOWING PAGE]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have entered into this First Amendment
effective as of the day and year first above written.
SELLER:
NIKKEN, Inc.,
a California corporation

By: /s/ Kurt H. Fulle___________________
Name: Kurt H. Fulle
Its: President and CEO
 
 
 
 
 
 
BUYER:
Masimo Corporation,
a Delaware corporation

By: /s/ Yongsam Lee_______________
Name: Yongsam Lee
Its: EVP, Operations and CIO











